11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Michael Stoglin,                              * From the 358th District Court
                                                of Ector County,
                                                Trial Court No. D-17-1911-CR.

Vs. No. 11-18-00329-CR                        * April 4, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

         This court has considered Michael Stoglin’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.